Title: From James Madison to Thomas Jefferson, 23 April 1810
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Washington Apl. 23. 1810
Yours of the 16th. has been recd. It is not improbable that there will be an early occasion to send for public purposes, a ship to G. B. & France; & that Norfolk will be the port of Departure. I recommend therefore that your plow be lodged there as soon as may be, with the proper instructions to your Agent. It may not be amiss to include in them a discretion to forward the plow to any other port, if he shd. learn in time, that another is substituted for Norfolk. Congs. remain in the unhinged state which has latterly marked their proceedings; with the exception only, that a majority in the H. of R. have stuck together so far as to pass a Bill providing for a conditional repeal by either of the Belligts. of their Edicts; laying in the mean time, an addition of 50 perCt. to the present duties on imports from G. B. & F. What the Senate will do with the Bill is rendered utterly uncertain by the policy which seems to prevail in that Branch. Our last authentic information from G. B. is of the 28. Feby. & from France of the 2d. of Feby. The information in both cases, has an aspect rather promising; but far from being definite; and subsequent accts. thro’ the ordinary channels, do not favor a reliance on general professions or appearances. Bonaparte, does not seem to have yet attended to the distinction between the external & internal character of his Decrees; and to be bending his Augmented faculties for annihilating British Commerce with the Contt. with which our corrupt traders have confounded the Amn. Flag. And it will be a hard matter for Wellesley, shd. he be well disposed, to drag his AntiAmerican Colleagues into a change of policy; supported as they will be by the speeches & proceedings of Congs. From those the inference will be that one party prefers submission of our Trade to British regulation, and the other confesses the impossibil[it]y of resisting it. Without a change of Ministry, of which there is some prospect, it wd. be imprudent to count on any radical change of policy. For the moment, I understand that the Merchts. will not avail themselves of the unshackled trade they have been contending for; a voluntary Embargo being produced by the certainty of a glutted Market, in England, and the apprehension of Brit: Blockades, and French confiscations. The experiment about to be made will probably open too late the eyes of the people, to the expediency & efficacy of the means which they have suffered to be taken out of the hands of the Govt. and to be incapacitated for future use. The Merinos are not yet heard of. Be assured of my constant & Affe. respects.
James Madison
